ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_01_FR.txt.                                                                                                      695




                          opinion individuelle de M. le juge simma

                 [Traduction]

                    La Cour a manqué une occasion de clarifier un point de droit controversé en ne
                 traitant pas la question de savoir si l’exceptio non adimpleti contractus, que le
                 défendeur a présentée comme un « moyen de défense » contre l’accusation selon
                 laquelle il aurait commis une violation conventionnelle, moyen à la fois différent et
                 devant être distingué de l’invocation de l’article 60 de la convention de Vienne de
                 1969 et de la justification par lui de son opposition à l’admission de l’ERYM à
                 l’OTAN en tant que contre‑mesure, conserve une place en droit international —
                 A cette question, la Cour aurait dû répondre sans réserve par la négative : l’article 60
                 de la convention de Vienne doit être considéré comme traitant de manière exhaustive
                 le droit, qui découle d’une règle primaire du droit des traités, de suspendre l’exécution
                 d’une obligation conventionnelle en réaction à une violation antérieure commise par
                 une autre partie — Une contre‑mesure prise en pareille situation pourrait, pour un
                 observateur extérieur, se révéler difficile à distinguer du jeu de l’article 60 ; elle
                 serait cependant fondée sur une règle secondaire relevant de la responsabilité de
                 l’Etat et, partant, soumise à un régime juridique différent.

                    1. Je souscris aux conclusions de la Cour en ce qui concerne tant sa
                 compétence que le fond de l’affaire. Ma seule source de préoccupation
                 réside dans la manière dont est traité dans l’arrêt un argument particulier
                 avancé par le défendeur, à savoir la question de l’exceptio non adimpleti
                 contractus.
                    2. Afin de m’expliquer sur ce point et de le resituer dans son contexte, je
                 rappellerai ce qui suit. Le principal moyen de défense de la Grèce contre
                 l’accusation formulée par le demandeur selon laquelle elle aurait, par son
                 comportement relatif à la question de l’admission de l’ERYM à l’OTAN,
                 violé l’accord intérimaire consistait, de toute évidence, à nier totalement
                 pareille violation et à affirmer qu’elle s’était conformée aux obligations lui
                 incombant aux termes de l’accord. La Grèce a cependant aussi avancé l’ar‑
                 gument subsidiaire selon lequel, même si la Cour devait conclure qu’elle
                 a violé l’accord intérimaire, l’illicéité de son opposition à l’admission de
                 l’ERYM à l’OTAN serait exclue par — pas moins de — trois justifications
                 (qualifiées de « moyens de défense subsidiaires »), présentées avec plus ou
                 moins de conviction et donc, d’une certaine façon, plus ou moins convain‑
                 cantes, mais reposant toutes sur l’allégation de violations antérieures de l’ac‑
                 cord intérimaire commises par la République de Macédoine : premièrement,
                 la doctrine de l’exceptio non adimpleti contractus ; deuxièmement, le fait que
                 l’opposition de la Grèce pourrait, sur le fondement du droit des traités, s’ex‑
                 pliquer comme une réponse à des violations substantielles de l’accord com‑
                 mises par l’ERYM ; et, troisièmement, le fait que le comportement de la
                 Grèce pourrait également être considéré comme une contre‑mesure — recon‑
                 nue légitime par le droit de la responsabilité de l’Etat —, prise en réaction
                 aux violations antérieures commises par l’ERYM.

                                                                                                       55




5 CIJ1026.indb 107                                                                                           20/06/13 08:42

                            application d’accord intérimaire (op. ind. simma)               696

                    3. La Cour a, en dernière analyse, rejeté l’ensemble de ces moyens de
                 défense, et ce, à juste titre. Elle l’a fait pour deux raisons : premièrement,
                 elle n’a pu identifier qu’un seul cas, isolé, de violation de l’accord intéri‑
                 maire par le demandeur, violation à laquelle il a été mis fin après que le
                 défendeur s’en fut inquiété (arrêt, par. 148‑151, 160) et dont la Cour n’a
                 pas jugé qu’elle avait été substantielle (ibid., par. 163) ; deuxièmement, il
                 est souligné dans l’arrêt que la Grèce n’est jamais parvenue à convaincre
                 la Cour que son opposition à l’admission de la Macédoine à l’OTAN
                 avait un quelconque rapport factuel avec les violations antérieures de
                 l’accord que le demandeur aurait commises — c’est‑à‑dire que cette oppo‑
                 sition constituait une réponse auxdites violations —, ce qui aurait pu ser‑
                 vir de base aux différentes justifications avancées (ibid., par. 161, 163-164).
                 Je souscris pleinement à cette conclusion. En effet, j’ai la conviction que,
                 dans la période qui a précédé le sommet de l’OTAN de Bucarest et au
                 moment de ce sommet, c’est‑à‑dire lorsque la Grèce s’est opposée à l’ad‑
                 mission de l’ERYM à l’Alliance en violation de l’accord intérimaire,
                 aucun des responsables de cette ligne de conduite à Athènes n’a conçu
                 ladite opposition comme l’une quelconque des réactions prévues par le
                 droit international afin de contrecarrer une violation conventionnelle
                 antérieure commise par le demandeur — ainsi que cela a été présenté
                 a posteriori par les conseils de la Grèce en la présente instance —, que ce
                 soit sous l’angle de l’exceptio, en tant que réaction à une violation telle
                 qu’autorisée par le droit des traités, ou en tant que contre‑mesure au sens
                 technique du terme. J’ai peine à considérer les actes accomplis par la
                 Grèce en 2008 autrement que comme une tentative motivée par des rai‑
                 sons politiques de contraindre l’ERYM à céder sur la question du nom.
                 Ce n’est qu’après avoir été attrait devant la Cour que le défendeur a
                 tenté ex post facto de dissimuler, d’une manière quelque peu désespérée et
                 non sans une pointe d’embarras, cette démonstration de force politique
                 constitutive d’une violation conventionnelle derrière le voile pudique des
                 trois moyens de défense, qui ont été présentés comme « subsidiaires » par
                 de fort talentueux conseils (mais ad impossibilia nemo tenetur). Dans le
                 présent arrêt, ces arguments ont été traités comme il convenait.
                    4. J’en viens maintenant au point particulier qui me préoccupe dans
                 l’approche de la Cour, à savoir l’analyse qui est faite dans l’arrêt de la
                 doctrine de l’exceptio non adimpleti contractus, qui, ainsi que je viens de le
                 préciser, a été avancée par la Grèce en tant que justification distincte et
                 différente des deux autres « moyens de défense » d’une réponse à une vio‑
                 lation conventionnelle, respectivement présentés comme relevant du droit
                 des traités et du droit de la responsabilité de l’Etat. A cet égard, le défen‑
                 deur a estimé que l’exceptio était un « principe général de droit internatio‑
                 nal » l’autorisant à suspendre l’exécution de celles de ses obligations qui
                 sont réciproques aux dispositions fondamentales de l’accord intérimaire
                 que le demandeur n’aurait pas respectées — dispositions auxquelles ces
                 obligations seraient, autrement dit, unies par un lien synallagmatique (la
                 position grecque est exposée au paragraphe 115 de l’arrêt). De plus (et
                 fort commodément), le défendeur a soutenu que « les conditions permet‑

                                                                                             56




5 CIJ1026.indb 109                                                                                 20/06/13 08:42

                            application d’accord intérimaire (op. ind. simma)                697

                 tant d’invoquer l’exception d’inexécution [étaient] différentes de celles qui
                 entraînent la suspension d’un traité ou excluent l’illicéité par le jeu des
                 contre‑mesures, et [qu’]elles [étaient] moins rigides » (contre‑mémoire de
                 la Grèce, par. 8.7) ; c’est pourquoi « il n’y a pas lieu de notifier [l’exceptio]
                 ou d’en prouver le bien-fondé au préalable… Il n’existe tout simplement
                 pas de condition de nature procédurale pour ajourner l’exécution d’une
                 obligation lorsque l’on fait valoir l’exceptio. » (Ibid., par. 8.26.)
                    5. Le demandeur, quant à lui, a émis des doutes sur le fait que l’excep‑
                 tio fût un principe général de droit international et contesté l’affirmation
                 de la Grèce selon laquelle ses propres obligations au titre de l’accord inté‑
                 rimaire devaient être considérées comme ayant un lien synallagmatique
                 avec l’obligation du défendeur de ne pas s’opposer, telle qu’énoncée au
                 paragraphe 1 de l’article 11 de l’accord. Selon l’ERYM, l’article 60 de la
                 convention de Vienne sur le droit des traités de 1969 énonce un ensemble
                 complet de règles et de procédures régissant les réponses à des violations
                 substantielles en vertu du corpus juridique en question. Par ailleurs, le
                 demandeur n’a pas souscrit à l’idée selon laquelle l’exceptio pourrait jus‑
                 tifier l’inexécution d’obligations conventionnelles au regard du droit de la
                 responsabilité de l’Etat (les vues de l’ERYM sont résumées au para‑
                 graphe 117 de l’arrêt).
                    6. Face à pareilles positions contradictoires sur des points de droit
                 — les arguments formulés à cet égard par le défendeur, même s’ils confinent
                 parfois au spécieux, occupant une place non négligeable dans l’exposé de
                 sa thèse —, on se serait attendu à ce que la Cour examine le cœur du pro‑
                 blème et se livre à un exercice approfondi de clarification du statut juri‑
                 dique et de l’interdépendance des trois « moyens de défense » invoqués par
                 la Grèce. La Cour n’en a cependant rien fait, ce qui ne manquera pas de
                 décevoir, une fois encore, les observateurs qui appelaient peut-être de leurs
                 vœux certains éclaircissements sur des questions juridiques plutôt contro‑
                 versées ainsi qu’une décision un tant soit peu moins « transactionnelle »
                 dans un domaine dans lequel elle aurait pu se permettre de faire entendre
                 sa voix. En ce qui concerne, en particulier, l’exceptio non adimpleti contrac‑
                 tus, il apparaît clairement que la Cour craint de prendre position. Voyons
                 la manière dont elle a examiné cette doctrine, telle qu’invoquée par la
                 Grèce : comme je l’ai déjà indiqué, elle a rappelé que le défendeur n’avait
                 pas établi l’existence de violations de l’accord intérimaire, hormis dans un
                 cas sans grande importance, et qu’il n’avait pas démontré qu’existait un
                 lien entre cette unique violation et son opposition à l’admission du deman‑
                 deur à l’OTAN. Et la Cour de poursuivre comme suit :
                        « Le défendeur n’a donc pas établi qu’il avait été satisfait, en l’es‑
                      pèce, aux conditions, énoncées par lui‑même, qui seraient requises
                      pour que l’exceptio s’applique. Dès lors, il n’est pas nécessaire que la
                      Cour détermine si cette théorie fait partie du droit international
                      contemporain. » (Arrêt, par. 161 ; les italiques sont de moi.)
                 Et voilà expédié le principe jura novit curia. Pourquoi une telle Berüh‑
                 rungsangst ?

                                                                                               57




5 CIJ1026.indb 111                                                                                   20/06/13 08:42

                              application d’accord intérimaire (op. ind. simma)                           698

                    7. En ce qui me concerne, il n’est pas impossible que je me sois immu‑
                 nisé contre cette apparente haptophobie de la Cour dès mes premiers
                 travaux universitaires, puisque que c’est à la question des violations
                 ­
                 conventionnelles et des réponses à ces violations que j’ai consacré mon
                 premier article de doctrine en anglais il y a plus de quarante ans 1. Aussi
                 me permettra‑t‑on peut‑être, en toute modestie, de mettre les choses au
                 point et de tenter de pallier le silence de la Cour quant au sort réservé à
                 l’exceptio et au « droit à la vie » de cette doctrine, en formulant les brèves
                 observations suivantes 2.
                    8. Dans son contre‑mémoire, le défendeur donne de l’exceptio la défi‑
                 nition qui figure à l’entrée correspondante dans le Dictionnaire de droit
                 international public :
                        « Littéralement : « exception de contrat non rempli ». Exception que
                      peu(ven)t invoquer la (ou les) Partie(s) lésée(s) en raison de la non‑­
                      exécution d’un engagement conventionnel par une autre Partie contrac‑
                      tante et qui l’autorise à ne pas appliquer à son tour tout ou partie de cet
                      engagement conventionnel. » (Contre‑mémoire de la Grèce, par. 8.8.)
                    9. La Grèce distingue l’exceptio ainsi définie de l’article 60 de la conven‑
                 tion de Vienne. Selon elle, alors que l’article 60 suppose qu’aient été com‑
                 mises des violations substantielles, l’exceptio autorise un Etat à suspendre
                 l’exécution de ses propres obligations à l’égard d’un autre Etat si celui‑ci a,
                 de son côté, manqué à certaines obligations, sans que ces manquements
                 soient constitutifs de violations substantielles (ibid., par. 8.28). J’ai, par ail‑
                 leurs, déjà rappelé l’autre assertion formulée par la Grèce, selon laquelle il
                 peut être recouru à l’exceptio sans satisfaire à aucune condition procédu‑
                 rale préalable. Enfin, la Grèce soutient que « le défendeur peut invoquer
                 l’exceptio non adimpleti contractus comme moyen de défense si le deman‑
                 deur a violé certaines obligations lui incombant en vertu du traité et ce, si
                 les dispositions concernées sont le quid pro quo des obligations prétendu‑
                 ment violées par le défendeur » (ibid., par. 8.31 ; voir également CR 2011/10,
                 p. 30‑32, par. 18‑27).

                     1 B. Simma, « Reflections on Article 60 of the Vienna Convention on the Law of Trea‑

                 ties and Its Background in General International Law », Österreichische Zeitschrift für
                 öffentliches Recht, vol. 20, p. 5‑83 (1970). Comme chacun sait, on revient toujours à ses
                 premiers amours (en français dans le texte), et j’y suis de fait revenu dans un certain nombre
                 de contributions ultérieures ; voir B. Simma, « Zum Rücktrittsrecht wegen Vertragsverlet‑
                 zung nach der Wiener Konvention von 1969 », dans H. Kipp (dir. publ.), Um Recht und
                 Freiheit. Festschrift für F. A. Freiherr von der Heydte, p. 615‑630 (1977) ; « Termination
                 and Suspension of Treaties : Two Recent Austrian Cases », German Yearbook of Interna‑
                 tional Law, vol. 21, p. 74‑96 (1978) ; Commentary on Article 60 (avec Christian Tams),
                 dans O. Corten et P. Klein (dir. publ.), The Vienna Convention on the Law of Treaties : A
                 Commentary, vol. II, p. 1351‑1378 (2011) ; « Reciprocity », dans R. Wolfrum (dir. publ.),
                 The Max Planck Encyclopedia of Public International Law (édition électronique 2011).
                     2 Ces observations sont, pour l’essentiel, fondées sur mes publications antérieures citées

                 dans la note de bas de page précédente, auxquelles je renverrai le lecteur pour un examen
                 plus approfondi de la question, ainsi que sur certains « travaux en cours » consacrés aux
                 réponses à des violations conventionnelles.

                                                                                                            58




5 CIJ1026.indb 113                                                                                                20/06/13 08:42

                                application d’accord intérimaire (op. ind. simma)            699

                    10. Avant même de s’interroger sur le bien-fondé des vues de la Grèce,
                 il apparaît d’ores et déjà que la notion d’exceptio découle du principe de
                 réciprocité. L’importance que celui‑ci revêt pour la « bonne santé » du
                 droit international ne saurait être sous‑estimée. La réciprocité constitue
                 en effet un phénomène fondamental des rapports sociaux et, partant, un
                 facteur déterminant qui contribue également au développement et à l’ap‑
                 plication du droit. Dans les systèmes juridiques nationaux les plus déve‑
                 loppés, l’idée de réciprocité a, dans une large mesure, été absorbée et
                 supplantée par des normes et institutions spécifiques ; la réciprocité immé‑
                 diate, instinctive, brute y a, pour ainsi dire, été « domestiquée ». Cepen‑
                 dant, moins un ordre juridique est institutionnalisé, plus les mécanismes
                 de réciprocité directe prévaudront en tant que tels. C’est pourquoi le prin‑
                 cipe en question conserve sa pertinence en droit international, et ce, bien
                 que celui‑ci soit incontestablement en train de passer du bilatéralisme à
                 l’intérêt collectif : tant que l’ordre juridique international ne sera pas doté
                 de mécanismes de contrainte centralisés à la fois réguliers et généraux — et
                 devra donc s’accommoder de l’autodétermination et de l’autoprotec‑
                 tion —, la réciprocité demeurera un leitmotiv essentiel, tantôt en tant que
                 force constructive garantissant la stabilité du droit, tantôt en tant que
                 menace à cette stabilité même. La réciprocité, qui est à la base du droit
                 international, a donc deux visages : cette seule et même idée peut aussi
                 bien servir de moteur dans l’élaboration et la préservation du droit que se
                 révéler l’élément déclenchant d’un effondrement de l’ordre juridique. Si
                 l’on s’attache à l’effet positif de ce phénomène, c’est l’intérêt réciproque
                 dans le respect des règles — « chaque … Etat qui fait partie de la commu‑
                 nauté des nations acceptant de renoncer à une partie de sa souveraineté
                 pleine et entière en échange de concessions similaires de la part des
                 autres » 3 — qui constituera l’un, si ce n’est le principal, des facteurs permet‑
                 tant au droit international de parvenir à remplir plus ou moins sa fonc‑
                 tion, nonobstant l’absence de la plupart des éléments que les juristes
                 nationaux estiment indispensables. La possibilité qu’un Etat réponde au
                 manquement à une obligation internationale en adoptant à son tour un
                 comportement similaire se révélera ainsi un argument de poids pour que
                 cette obligation soit respectée. La notion de réciprocité est donc à la base
                 de différentes méthodes d’autoprotection permettant aux Etats de garan‑
                 tir leurs droits. L’évolution historique qu’ont connue ces méthodes illustre
                 bien la manière dont la réciprocité « brute » a été canalisée et civilisée en
                 étant soumise à certaines limites juridiques. La réciprocité a ainsi été cris‑
                 tallisée dans des mécanismes de sanction établis par le droit international,
                 parmi lesquels les représailles (que le politiquement correct a conduit à
                 rebaptiser « contre‑mesures ») et l’inexécution d’obligations convention‑
                 nelles en réponse à des violations du traité en question.
                    11. C’est à cette seconde catégorie qu’appartient l’exceptio. Pour
                 reprendre les termes employés dans le droit en vigueur en la matière
                 (c’est‑à‑dire l’article 60 de la convention de Vienne sur le droit des traités
                     3   The Christina (1938), A.C. 485.

                                                                                               59




5 CIJ1026.indb 115                                                                                   20/06/13 08:42

                              application d’accord intérimaire (op. ind. simma)                              700

                 de 1969, qui sera commenté ci‑après), si un traité international a été violé,
                 l’autre partie ou les autres parties à cet instrument sont autorisées à invo‑
                 quer ladite violation comme motif pour en suspendre l’application en
                 totalité ou en partie ; si pareille réaction est autorisée, c’est en raison — et
                 donc en fonction — du caractère synallagmatique des accords internatio‑
                 naux. Pour l’exprimer avec un peu plus d’emphase, « la règle pacta sunt
                 servanda est liée à la règle do ut des » 4 ; « [l]e bon sens et l’équité s’op‑
                 posent à ce qu’un Etat puisse être tenu d’exécuter les obligations qui lui
                 incombent aux termes d’un traité alors que l’autre partie contractante
                 refuserait de respecter les siennes » 5.
                    12. L’élément synallagmatique fonctionnel, dont il est ainsi confirmé
                 qu’il s’applique également en droit international, trouve ses racines histo‑
                 riques dans le droit des contrats de la plupart des systèmes juridiques. Son
                 origine remonte aux fondements de la tradition de droit civil sous la
                 Rome antique (le bonae fidei judicia romain) 6, ainsi qu’à la notion de réci‑
                 procité des obligations ou engagements mutuels, à la doctrine de la
                 « considération » et au manquement à une condition de l’ancien droit
                 contractuel anglais 7. Selon ce qui constitue sans doute l’opinion domi‑
                 nante dans la doctrine juridique internationale, le fait que ce principe soit
                 généralement reconnu dans les principaux systèmes de droit civil et de
                 common law autorise à le considérer comme un principe général de droit
                 au sens de l’alinéa c) du paragraphe 1 de l’article 38 du Statut de la
                 Cour.
                    13. Se pose alors, bien évidemment, la question de la possibilité de
                 transposer cette notion forgée in foro domestico dans l’ordre juridique
                 international, et, plus précisément, celle des modifications qui devront être
                 apportées à ce principe général de sorte qu’il puisse également jouer un
                 rôle constructif sur le plan international. A cet égard, le problème est que,
                 dans les systèmes juridiques nationaux les plus développés, l’élément synal‑
                 lagmatique fonctionnel s’exercera sous le contrôle des juridictions, ce qui
                 signifie, à tout le moins, que pareil contrôle sera toujours possible si une
                 partie affectée par l’application de ce principe estime que les conditions
                 requises pour y recourir n’étaient pas réunies ; dans l’ordre juridique inter‑
                 national, en revanche, les cas d’inexécution d’obligations conventionnelles
                 s’accompagnant de l’invocation dudit principe mais dans lesquels il ne
                 peut être recouru à une décision judiciaire impartiale quant à la licéité des
                 mesures en cause sont par trop fréquents 8. Le garde‑fou que constitue le

                    4 M. Bartos, au cours de la discussion de ce qui allait devenir l’article 60, à la 692e séance

                 de la Commission du droit international (CDI), Annuaire de la CDI, 1963, vol. I, p. 124,
                 par. 30.
                    5 H. Waldock, deuxième rapport sur le droit des traités, commentaire du paragraphe 1

                 de l’article 20, Annuaire de la CDI, 1963, vol. II, p. 73.
                    6 R. Zimmermann, The Law of Obligations : Roman Foundations of the Civilian Tradi‑

                 tion, 1990, p. 801‑802, note 133.
                    7 Ibid., p. 803‑804.
                    8 Pour des références détaillées à la pratique étatique, voir mon article de 1970, op. cit.

                 supra note 1.

                                                                                                              60




5 CIJ1026.indb 117                                                                                                   20/06/13 08:42

                              application d’accord intérimaire (op. ind. simma)                              701

                 contrôle judiciaire faisant défaut, ce principe se révélera donc propice aux
                 abus ; la question de la licéité demeurera souvent contestée ; un Etat ayant
                 recours à une dénonciation unilatérale peut en effet avoir été
                       « résolu, pour des raisons tout à fait différentes [d’une violation allé‑
                       guée], à mettre fin au traité et, ayant invoqué la violation surtout
                       pour avoir un prétexte honorable de dénoncer le traité, n’était pas
                       disposé à examiner sérieusement les principes juridiques régissant la
                       dénonciation des traités pour cause de violation par l’autre partie » 9.
                 Les circonstances ainsi décrites sont fréquentes dans la pratique étatique
                 pertinente. Aussi est‑il fort délicat, en l’état actuel des choses, d’admettre
                 que ledit principe a été consacré en tant que droit international coutumier,
                 ce point n’étant cependant pas toujours pris en compte dans la doctrine.
                    14. Ainsi la doctrine juridique internationale reconnaît‑elle tradition­
                 nellement, « classiquement », le principe de l’élément synallagmatique fonc‑
                 tionnel, reconnaissance étayée par le caractère apparemment naturel que
                 celui‑ci revêt ; il est souvent fait allusion à l’existence d’un principe général
                 correspondant et, non moins fréquemment, mis en garde contre le danger
                 que présente l’autodétermination des conditions préalables à sa mise en
                 œuvre 10. A cet égard, les complications entraînées par l’émergence des trai‑
                 tés multilatéraux n’ont guère perturbé la majorité des auteurs.
                    15. La reconnaissance du principe en question remonte aux auteurs clas‑
                 siques de la discipline. Ainsi, selon Hugo Grotius, « [s]i une partie a violé le
                 traité, l’autre pourra se retirer de l’alliance, car chacun des articles du traité
                 a la force d’une condition » 11. Dans le même ordre d’idées, je citerai égale‑
                 ment Emeric de Vattel : « L’allié offensé, ou lésé dans ce qui fait l’objet du
                 traité, peut … choisir, ou de contraindre un infidèle à remplir ses engage‑
                 ments, ou de déclarer le traité rompu, par l’atteinte qui y a été donnée. » 12
                 Jusqu’à l’époque de la convention de Vienne, instrument que j’aborderai
                 incessamment, de fort nombreux auteurs ont exprimé des vues similaires.
                    16. Parmi les confirmations des conséquences résultant de dispositions
                 synallagmatiques dans le cas de violations conventionnelles que l’on
                 trouve dans la jurisprudence des juridictions internationales (antérieure à
                 la convention de Vienne), les vues exprimées par les juges Anzilotti
                 et Hudson dans leurs opinions en l’affaire des Prises d’eau à la Meuse sont
                 sans doute les plus représentatives. Dans cette affaire, la Belgique soute‑

                    9 H. Waldock, deuxième rapport sur le droit des traités, commentaire du paragraphe 2

                 de l’article 20, op. cit. supra note 5.
                    10 Des références détaillées figurent dans mon article de 1970, op. cit. supra note 1.
                    11 De Iure Belli ac Pacis Libri Tres, livre II, chap. 15, par. 15 (1625 ; traduction fran‑

                 çaise, Léviathan, PUF, 1999).
                    12 Le droit des gens, ou principes de la loi naturelle appliqués à la conduite et aux affaires

                 des nations et des souverains, vol. II, chap. 13, par. 200 (1758 ; publié dans Classics of Inter‑
                 national Law, Carnegie Institution of Washington, 1916). Pour des références plus détail‑
                 lées aux vues des auteurs — classiques et contemporains — sur ce point, voir mon article
                 de 1970, op. cit. supra note 1.

                                                                                                              61




5 CIJ1026.indb 119                                                                                                   20/06/13 08:42

                              application d’accord intérimaire (op. ind. simma)                            702

                 nait que, par la construction de certains ouvrages en violation d’un traité
                 du XIXe siècle, les Pays‑Bas avaient renoncé à leur droit d’invoquer cet
                 instrument, et elle priait la Cour de dire qu’elle était fondée à réserver ses
                 droits découlant desdites violations. Ayant conclu que les Pays‑Bas
                 n’avaient pas violé le traité en question, la Cour ne s’est pas prononcée
                 sur l’assertion de la Belgique. Le juge Anzilotti a toutefois exprimé un
                 avis différent, et souligné dans son opinion dissidente qu’il n’avait
                       « vraiment aucun doute que le principe qui [était] à la base de cette
                       conclusion (inadimplenti non est adimplendum) soit si juste, si équi‑
                       table, si universellement reconnu qu’il doive être appliqué aussi dans
                       les rapports internationaux. Il s’agit, en tout cas, d’un de ces « prin‑
                       cipes généraux de droit reconnus par les nations civilisées » que la
                       Cour applique en vertu de l’article 38 de son Statut. » 13
                 De même, le juge Hudson a, dans son opinion individuelle en cette affaire,
                 estimé
                       « que, quand deux parties ont assumé une obligation identique ou
                       réciproque, une partie qui, de manière continue, n’exécute pas cette
                       obligation, ne devrait pas être autorisée à tirer avantage d’une
                       non‑observation analogue de cette obligation par l’autre partie » 14.
                    17. Comme tout principe qui se respecte, celui qui fait l’objet du présent
                 examen a, lui aussi, un nom latin. Plus précisément, ses contours sont défi‑
                 nis par une locution latine ; pas seulement une, à vrai dire, mais plusieurs :
                 frangenti fidem non est fides servanda, inadimplenti non est adimplendum,
                 exceptio non(rite) adimpleti contractus 15. Pour en revenir à une langue
                 ordinaire, ce qu’il importe de relever, c’est que la très grande majorité des
                 auteurs n’ont fait — et ne font toujours — aucune distinction entre la
                 maxime inadimplenti non est adimplendum et son expression sous la forme
                 d’une exceptio. Ces deux termes latins énoncent le même principe : l’inadim­
                 plenti l’exprime dans son intégralité, l’exceptio étant, quant à elle, considé‑
                 rée du point de vue d’un Etat qui, exhorté par une autre partie contractante
                 à exécuter une obligation conventionnelle, répond à la bonne vieille manière
                 du droit romain en établissant un lien entre sa propre inexécution et une
                 violation commise par cet autre Etat. Ce point est important au regard de
                 mon observation suivante, à savoir la « portée » de la codification du prin‑
                 cipe en question à l’article 60 de la convention de Vienne.
                    18. La disposition qui, dans les travaux de la Commission du droit inter‑
                 national sur le droit des traités, porte sur les violations conventionnelles
                 — à savoir l’article 60 — repose, pour l’essentiel, sur une proposition for‑

                    13 Prises d’eau à la Meuse, arrêt, 1937, C.P.J.I. série A/B no 70, p. 50 (opinion dissidente

                 de M. le juge Anzilotti).
                    14 Ibid., p. 77 (opinion individuelle de M. le juge Hudson).
                    15 Restait aux rédacteurs de l’Annuaire de la CDI à combiner ces deux dernières expres‑

                 sions pour former la maxime exceptio inadimplenti non est adimplendum, et à m’attribuer
                 cette curieuse création : Annuaire de la CDI, 1999, vol. I, p. 165, par. 41.

                                                                                                             62




5 CIJ1026.indb 121                                                                                                 20/06/13 08:42

                                 application d’accord intérimaire (op. ind. simma)                               703

                   mulée par le rapporteur spécial H. Waldock en 1963, c’est‑à‑dire à un stade
                   relativement avancé de la genèse de la convention de Vienne 16. Cette
                 proposition a débouché sur un article complexe qui, de l’avis général,
                 ­
                 ­parvient assez bien à préserver la sécurité juridique face aux nombreuses
                  complications qu’induit la mise en œuvre du principe à l’examen, en
                  ­particulier, son application à différents types de traités multilatéraux 17.
                      19. L’élément déterminant aux fins présentes est cependant que l’ar‑
                   ticle 60 de la convention de Vienne est censé régir de manière exhaustive
                   les conséquences juridiques des violations conventionnelles. Le caractère
                   exhaustif et absolu de cette disposition est confirmé au paragraphe 2 de
                   l’article 42 de la convention, qui se lit comme suit :
                             « 2. L’extinction d’un traité, sa dénonciation ou le retrait d’une
                          partie ne peuvent avoir lieu qu’en application des dispositions du
                          traité ou de la présente Convention. La même règle vaut pour la sus‑
                          pension de l’application d’un traité. »
                   20. Dès lors, extra conventionem nulla salus ; sur ce point, le demandeur
                 avait parfaitement raison (voir paragraphe 5 ci‑dessus). Ce nonobstant, il
                     16 Pour plus de détails, voir mon article de 1970, op. cit. supra note 1.
                     17   L’article 60 se lit comme suit :
                             « Extinction d’un traité ou suspension de son application comme conséquence de sa
                          violation
                          1. Une violation substantielle d’un traité bilatéral par l’une des parties autorise
                             l’autre partie à invoquer la violation comme motif pour mettre fin au traité ou
                             suspendre son application en totalité ou en partie.
                          2. Une violation substantielle d’un traité multilatéral par l’une des parties autorise :
                              a) les autres parties, agissant par accord unanime, à suspendre l’application du
                                 traité en totalité ou en partie ou à mettre fin à celui‑ci :
                                   i) soit dans les relations entre elles‑mêmes et l’Etat auteur de la violation ;
                                  ii) soit entre toutes les parties ;
                              b) une partie spécialement atteinte par la violation à invoquer celle‑ci comme
                                 motif de suspension de l’application du traité en totalité ou en partie dans les
                                 relations entre elle‑même et l’Etat auteur de la violation ;
                              c) toute partie autre que l’Etat auteur de la violation à invoquer la violation
                                 comme motif pour suspendre l’application du traité en totalité ou en partie en
                                 ce qui la concerne si ce traité est d’une nature telle qu’une violation substantielle
                                 de ses dispositions par une partie modifie radicalement la situation de chacune
                                 des parties quant à l’exécution ultérieure de ses obligations en vertu du traité.
                          3. Aux fins du présent article, une violation substantielle d’un traité est constituée par :
                              a) un rejet du traité non autorisé par la présente convention ; ou
                              b) la violation d’une disposition essentielle pour la réalisation de l’objet ou du but
                                 du traité.
                          4. Les paragraphes qui précèdent ne portent atteinte à aucune disposition du traité
                             applicable en cas de violation.
                          5. Les paragraphes 1 à 3 ne s’appliquent pas aux dispositions relatives à la protec‑
                             tion de la personne humaine contenues dans des traités de caractère humanitaire,
                             notamment aux dispositions excluant toute forme de représailles à l’égard des
                             personnes protégées par lesdits traités. »

                                                                                                                  63




5 CIJ1026.indb 123                                                                                                       20/06/13 08:42

                                 application d’accord intérimaire (op. ind. simma)                      704

                 est bien évident que la portée de l’article 42 ne saurait dépasser celle que la
                 convention de Vienne en tant que telle est censée avoir. Cela nous amène
                 à l’article 73 de cet instrument, aux termes duquel les dispositions de
                 celui‑ci ne préjugent aucune question qui pourrait se poser à propos d’un
                 traité du fait, notamment, de la responsabilité internationale d’un Etat.
                 Pour reprendre les termes de la CDI, qui sont désormais généralement
                 acceptés et adoptés par la doctrine, la convention de Vienne vise à réaffir‑
                 mer l’ensemble des « règles primaires » relatives aux violations convention‑
                 nelles, mais n’aborde pas les questions ayant trait à la responsabilité de
                 l’Etat, qui sont régies par les « règles secondaires » telles que codifiées et
                 progressivement développées dans les articles de la CDI de 2001. Autre‑
                 ment dit, l’article 60 n’a rien à voir avec la responsabilité de l’Etat, laquelle
                 n’a rien à voir avec la maxime inadimplenti non est adimplendum ou avec
                 l’exceptio non adimpleti contractus. L’élément synallagmatique fonctionnel
                 associé aux traités qui énoncent des obligations réciproques trouve entiè­
                 rement son expression (et pas nécessairement en latin) dans les règles
                 primaires du droit des traités. En revanche, c’est dans le droit de la
                 ­
                 ­responsabilité de l’Etat que les contre‑mesures s’inscrivent ; il est dès lors
                  justifié, et même nécessaire, de les traiter séparément — ainsi que cela a été
                  fait par les Parties à la présente espèce comme dans l’arrêt —, et ce, même
                  si des contre‑mesures prises par suite d’une violation conventionnelle
                  peuvent elles aussi conduire à la suspension de certaines dispositions de ce
                  même instrument, ce qui signifie que, dans la pratique, elles « ressemblent »
                  à des mesures prises en vertu de l’article 60, tout en étant soumises à un
                  régime juridique différent. Il s’agit là d’une question que j’ai examinée de
                  manière particulièrement approfondie dans mes travaux de recherche 18.
                     21. Pour en revenir aux règles primaires régissant les conséquences
                  d’une violation conventionnelle telles que consacrées à l’article 60, je sou‑
                  lignerai une fois encore que cette disposition traite la question de manière
                  exhaustive. Cela ne laisse donc, pour ainsi dire, plus aucune place à l’ex‑
                  ceptio en tant que telle ; l’article 60 et le régime énoncé dans la convention
                  de Vienne qui en complète l’application la renferment.
                     22. Je ne cacherai pas que, dans mon premier article consacré au régime
                  juridique des violations conventionnelles, j’ai estimé qu’il aurait été souhai‑
                  table que la CDI ménageât, au côté de l’article 60, une place — modeste —
                  à l’exceptio, au sens où une exceptio extraconventionnelle demeurerait
                  applicable aux (seules) violations non substantielles ou sans grande impor‑
                  tance, l’article 60 régissant dans son intégralité la suspension de l’exécution
                  d’obligations conventionnelles par suite de violations « substantielles » telles
                  que définies dans cet article. J’ai ainsi défendu la position selon laquelle une
                  place limitée devait être réservée en droit international général à des
                  réponses qualitativement proportionnelles d’un Etat, qui prendraient la
                  forme d’une suspension, par celui-ci, de l’exécution de sa propre obligation
                  si la contrepartie de cette obligation est violée, au moment où elle l’est
                  et aussi longtemps qu’elle le demeure. Une suspension de ce type, quoique
                     18   Voir les articles auxquels il est fait référence plus haut, dans la note 1.

                                                                                                         64




5 CIJ1026.indb 125                                                                                            20/06/13 08:42

                              application d’accord intérimaire (op. ind. simma)                              705

                 constituant une mesure de protection ou un remède trouvant également son
                 sedes materiae dans le droit des traités — ce qui signifie qu’elle relève de
                 règles primaires —, n’entrerait pas dans les prévisions de l’article 60 puisque
                 celui‑ci de minimis non curat 19. Ainsi que je l’ai mentionné dans mon exposé
                 de l’argumentation des Parties à la présente espèce (voir paragraphe 9
                 ci‑dessus), la Grèce a avancé cette idée sans toutefois en tirer concrètement
                 profit puisqu’elle considérait que les violations conventionnelles commises,
                 selon elle, par l’ERYM étaient « substantielles ». Selon la perception de la
                 question qui est aujourd’hui la mienne, je ne suis toutefois pas persuadé que
                 cette solution que je jugeais souhaitable il y a quarante ans serait construc‑
                 tive, et je ne la maintiendrai pas. Je doute en effet que cela aurait un sens de
                 permettre que des réactions à des violations moins graves, sans grande
                 importance, échappent aux prévisions de l’article 60 et, en particulier, aux
                 conditions procédurales qui y sont énoncées. Je me range donc à l’avis de
                 ceux qui estiment que cette disposition est réellement exhaustive, c’est‑à‑dire
                 qu’elle l’emporte totalement sur le droit antérieur, non écrit, qui autorisait
                 le libre jeu de l’élément synallagmatique fonctionnel sous‑jacent aux traités.
                 A l’évidence, une brève incursion dans le domaine de la responsabilité de
                 l’Etat suffirait toutefois à dissiper l’impression — qui peut être suscitée
                 par le fait que les violations ne satisfaisant pas aux conditions énoncées à
                 l’article 60 de la convention de Vienne ne sont pas traitées dans cet instru‑
                 ment — qu’il existe une de minimis non curat lex générale. En effet, si une
                 violation qui ne serait pas assez « substantielle » pour entraîner les réponses
                 codifiées dans cet article constituait néanmoins un acte internationalement
                 illicite au regard du droit de la responsabilité de l’Etat, elle autoriserait tout
                 de même une autre partie contractante qui en serait affectée à recourir, en
                 tant qu’Etat lésé, à des contre‑mesures, à condition que soit respectée la
                 règle de la proportionnalité.
                     23. La Cour a donné son imprimatur à l’article 60 de la convention de
                 Vienne en deux occasions, chaque fois d’une manière confirmant que
                 cette disposition doit être entendue comme traitant de manière exhaustive
                 les conséquences des violations conventionnelles au regard des règles pri‑
                 maires du droit des traités.

                     19 Voir mon article de 1970, op. cit. supra note 1, p. 59‑60. Je n’ai pas été le seul à

                 exprimer cette préoccupation, puisqu’elle a été partagée treize ans plus tard par le rappor‑
                 teur spécial de la CDI, W. Riphagen ; voir son quatrième rapport sur le contenu, les formes
                 et les degrés de la responsabilité internationale, Annuaire de la CDI, 1983, vol. II (première
                 partie), p. 19, par. 98 :
                         « Etant donné que l’article 60 de la convention de Vienne ne s’applique qu’aux
                      violations substantielles, il faudrait prévoir d’autres cas de réciprocité de l’exécution
                      des obligations conventionnelles. En effet, s’il ressort du traité ou s’il est établi autre‑
                      ment que l’exécution d’une obligation par un Etat partie est le pendant (quid pro
                      quo) de l’exécution de la même obligation ou d’une autre par un autre Etat partie, il
                      n’est pas nécessaire que la non‑exécution par le premier Etat constitue une violation
                      substantielle pour justifier la non‑exécution par l’autre Etat. »
                    En ce qui concerne la proposition de « contre‑mesures réciproques » que M. Riphagen a
                 formulée par la suite, voir ci‑après, note 28.

                                                                                                              65




5 CIJ1026.indb 127                                                                                                   20/06/13 08:42

                             application d’accord intérimaire (op. ind. simma)                         706

                     24. Tel a tout d’abord été le cas dans l’avis consultatif sur la Namibie de
                  1971, dans lequel la Cour a notamment examiné la déclaration faite par
                  l’Assemblée générale des Nations Unies dans sa résolution 2145 (XXI)
                  de 1966, selon laquelle le mandat de l’Afrique du Sud sur le Sud‑Ouest afri‑
                  cain/la Namibie devait être considéré comme terminé en raison d’une viola‑
                  tion substantielle commise par l’ancien mandataire 20. La Cour a débuté son
                  examen par une référence assez générale à « [l]’un des principes fondamen‑
                  taux … qu’une partie qui renie ou ne remplit pas ses propres obligations ne
                  saurait être considérée comme conservant les droits qu’elle prétend tirer de
                  ce rapport » 21, ainsi qu’à sa propre jurisprudence suivant laquelle le mandat
                  constituait un traité international 22. Elle a ensuite précisé que l’article 60 de
                  la convention de Vienne (qui n’allait entrer en vigueur que neuf ans après le
                  prononcé de cet avis) « p[ouvait], à bien des égards, être considéré comme
                  une codification du droit coutumier existant dans ce domaine » 23. La Cour a
                 alors appliqué le droit ainsi exposé aux faits de l’espèce et estimé que l’action
                 de l’Assemblée générale avait été justifiée et avait eu l’effet souhaité.
                     25. La Cour a appliqué l’article 60 pour la deuxième fois dans
                 ­l’arrêt qu’elle a rendu en 1997 en l’affaire relative au Projet Gabčikovo‑
                  Nagymaros entre la Hongrie et la Slovaquie, dans laquelle la Hongrie
                  soutenait notamment qu’elle était fondée à mettre fin au traité de 1977
                  relatif au projet hydroélectrique, au motif que la Tchécoslovaquie avait
                  commis un certain nombre de violations de cet instrument 24. La Cour a
                  considéré que seules des violations substantielles donnaient le droit à un
                  Etat lésé de mettre fin à un accord, alors que
                      « [l]a violation d’autres règles conventionnelles ou d’autres règles du
                      droit international général p[ouvait] justifier l’adoption par l’Etat lésé
                      de certaines mesures, y compris des contre‑mesures, mais … ne saurait
                      justifier qu’il soit mis fin au traité sur la base du droit des traités » 25.
                 A la suite de ce prononcé sur le rapport entre l’article 60 et le droit de la
                 responsabilité de l’Etat, la Cour a examiné les violations invoquées par le
                 demandeur, et, plus particulièrement, la construction de remplacement,
                 par la Tchécoslovaquie, de la « variante C » ; elle est parvenue à la conclu‑
                 sion qu’il n’avait pas été satisfait aux conditions qui auraient permis à la
                 Hongrie de se prévaloir d’une terminaison au sens de l’article 60 26.
                    26. Au vu de ce qui précède, l’exceptio pré‑convention de Vienne doit être
                 considérée comme enterrée. Je ne conclurai cependant pas la présente opinion

                    20 Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en

                 Namibie (Sud‑Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
                 avis consultatif, C.I.J. Recueil 1971, p. 46‑50, par. 91‑104.
                    21 Ibid., p. 46, par. 91.
                    22 Ibid., p. 46‑47, par. 94.
                    23 Ibid.
                    24 Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997,

                 p. 65‑67, par. 105‑110.
                    25 Ibid., p. 65, par. 106.
                    26 Ibid., p. 66‑67, par. 108‑110.



                                                                                                         66




5 CIJ1026.indb 129                                                                                             20/06/13 08:42

                              application d’accord intérimaire (op. ind. simma)                           707

                 sans faire mention d’une récente tentative de l’exhumer, si je puis dire sous
                 une autre incarnation juridique. Dans le cadre des travaux de la CDI sur la
                 responsabilité de l’Etat et au cours de la seconde lecture des projets d’articles
                 de la Commission en la matière, le rapporteur spécial, James Crawford, a,
                 au moment de l’examen des « circonstances excluant l’illicéité », proposé une
                 disposition, le projet d’article 30 bis, qui n’avait pas de précédent dans le texte
                 de la première lecture. Cette proposition se lisait comme suit :
                         « Article 30 bis. — Inobservation causée par l’inobservation préa‑
                      lable d’un autre Etat.
                         L’illicéité d’un fait d’un Etat non conforme à une obligation inter‑
                      nationale de cet Etat est exclue si l’incapacité de se conformer à son
                      obligation, dans laquelle celui‑ci s’est trouvé, résulte directement
                      d’une violation préalable par un autre Etat de la même obligation
                      internationale ou d’une obligation connexe. » 27
                    27. M. Crawford concevait expressément l’article 30 bis comme une
                 reformulation de l’exceptio, qu’il pensait pouvoir fonder sur l’arrêt rendu
                 par la CPJI en l’affaire de l’Usine de Chorzów (compétence) ainsi que sur
                 des décisions ultérieures. Afin d’étayer davantage sa proposition, le rap‑
                 porteur spécial s’est référé aux travaux de codification antérieurs effectués
                 par la CDI en matière de droit des traités et de responsabilité des Etats et,
                 s’agissant de ce dernier domaine, à des propositions formulées par le rap‑
                 porteur spécial, W. Riphagen, tendant à introduire la notion de « contre‑
                 mesures réciproques » 28.
                    M. Crawford était partisan de reconnaître l’exceptio en tant que cir‑
                 constance distincte excluant l’illicéité ; selon lui, il ne suffisait en effet pas
                 de la considérer au regard du droit relatif à la suspension des traités, étant
                 donné que celui‑ci posait comme condition la commission d’une violation
                 substantielle, dont la définition était restrictive 29. Il apparaît donc que le
                 rapporteur spécial souhaitait combler ce qu’il considérait comme un vide

                    27 Pour une analyse approfondie de cet article par le rapporteur spécial, voir son

                 deuxième rapport sur la responsabilité de l’Etat, Annuaire de la CDI, 1999, vol. II, première
                 partie, par. 316‑329.
                    28 Annuaire de la CDI, 1999, vol. II (deuxième partie), p. 78‑79. La notion de « contre‑­

                 mesures réciproques » a été présentée par M. Riphagen dans son cinquième rapport sur le
                 contenu, les formes et les degrés de la responsabilité internationale (deuxième partie des
                 projets d’articles), Annuaire de la CDI, 1984, vol. II (première partie), p. 3. M. Riphagen a,
                 dans le projet d’article 8, proposé d’énoncer cette notion comme suit :
                         « Sous réserve de [certaines autres dispositions régissant les contre-mesures], l’Etat
                      lésé peut, par mesure de réciprocité, suspendre l’exécution de ses obligations à l’égard
                      de l’Etat qui a commis un fait internationalement illicite, si lesdites obligations
                      correspondent ou sont directement liées à l’obligation qui a été violée. » (Ibid.)
                    Cette proposition ne fut examinée par la Commission qu’en 1992, et elle fut écartée ; voir
                 Annuaire de la CDI, 1992, vol. II (deuxième partie), p. 23, par. 151. Pour une critique de
                 cette proposition, voir B. Simma, « Grundfragen der Staatenverantwortlichkeit in der Arbeit
                 der International Law Commission », Archiv des Völkerrechts, vol. 24, p. 393‑395 (1986).
                    29 Annuaire de la CDI, 1999, vol. II (deuxième partie), p. 79.



                                                                                                            67




5 CIJ1026.indb 131                                                                                                20/06/13 08:42

                              application d’accord intérimaire (op. ind. simma)                             708

                 dans les règles primaires du droit des traités (art. 60), au moyen d’une
                 règle secondaire relevant de la responsabilité des Etats.
                    28. Le projet d’article 30 bis a reçu un accueil mitigé, pour ne pas dire
                 plus, de la part de la Commission 30. Comme on pouvait s’y attendre, les
                 critiques ont essentiellement porté sur le rapport entre la réapparition de
                 l’exceptio par le biais de la responsabilité de l’Etat ainsi proposée et l’ex‑
                 pression de cette notion dans la convention de Vienne sur le droit des trai‑
                 tés. Il a été objecté que l’article présenté réunissait plusieurs notions
                 qui n’étaient que partiellement interdépendantes 31. D’une manière géné‑
                 rale, les discussions ont été assez confuses. A titre d’exemple, alors qu’une
                 des vues exprimées était que, par son contenu, l’article 30 bis se rattachait
                 en réalité à la notion de force majeure — idée que le rapporteur spécial n’a
                 pas été le seul à juger pour le moins étrange —, un autre membre de la
                 Commission a estimé que cette disposition constituait une « forme dis‑
                 tincte d’impossibilité » ; à d’autres encore, ladite disposition rappelait la
                 doctrine dite des « mains propres » 32, etc. Dès lors, la Commission a été
                 bien avisée de mettre finalement ce croisement doctrinal au rebut. Dans
                 son rapport final, après l’adoption, en 2001, du projet d’articles sur la res‑
                 ponsabilité de l’Etat, elle a définitivement remisé la proposition formulée
                 dans le projet d’article 30 bis, confirmant une fois encore que « l’exception
                 d’inexécution (exceptio inadimpleti contractus) [était] surtout perçue
                 comme une caractéristique particulière de certaines obligations réciproques
                 ou synallagmatiques et non comme une circonstance excluant l’illicéité » 33.
                    29. Je résumerai ainsi mon propos : la présente espèce était, pour la
                 Cour, l’occasion de clarifier un certain nombre de questions juridiques
                 liées aux « moyens de défense » présentés par le défendeur contre l’accusa‑
                 tion du demandeur selon laquelle il aurait commis une violation conven‑
                 tionnelle ; c’était, en particulier, l’occasion de fournir une réponse faisant
                 autorité à la question de savoir si l’article 60 de la convention de Vienne
                 sur le droit des traités laisse encore une place, quelle qu’elle soit, à l’excep‑
                 tio non adimpleti contractus. Pour une raison quelconque, la Cour s’est
                 abstenue de se pencher sur ces questions. Selon moi, il aurait fallu répondre
                 par la négative : sur le plan des règles primaires du droit international,
                 l’article 60 régit de manière exhaustive les conséquences juridiques des vio‑
                 lations conventionnelles ; l’exceptio n’a donc survécu sous aucune forme à
                 la codification du droit des traités. Qu’elle repose en paix.

                                                                                (Signé) Bruno Simma.



                     30 Voir Annuaire de la CDI, 1999, vol. I, p. 145‑153, ainsi que le résumé de la discussion ;

                 ibid., 1999, vol. II (deuxième partie), p. 79.
                     31 Ibid.
                     32 Voir ibid.
                     33 Rapport de la Commission sur les travaux de sa 53e session, Annuaire de la CDI,

                 2001, vol. II (deuxième partie), p. 72, par. 9.

                                                                                                              68




5 CIJ1026.indb 133                                                                                                  20/06/13 08:42

